PER CURIAM.
The State of Florida appeals the trial court’s order granting Kyran Dashoine Young’s motion to suppress evidence found in his residence pursuant to a search warrant. The affidavit filed in support of the application for a search warrant and the search warrant are identical to those in State v. Jones, 110 So.3d 19 (Fla. 2d DCA 2013), and the trial court addressed the search warrant for these cases simultaneously. For the reasons announced in Jones, we conclude that the affidavit contained sufficient probable cause to support the warrant’s issuance. We therefore reverse the order granting Young’s motion to suppress and remand for further proceedings consistent with Jones.
Reversed and remanded with directions.
CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.